Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 06/07/2022 has been made of record and entered.  Claim 1 has been amended.  Claims 7, 9, 12, 22, 24-25, 27-34, & 36-50 have been canceled.
	Claims 1-6, 8, 10-11, 13-21, 23, 26, & 35 are currently pending in this application and under consideration.

Claim Objections
2.	Claim 35 is objected to because of the following informalities:
	In line 3, “:” should be deleted.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3, 6, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung et al. (US 7,541,012).
	Yeung et al. ‘012 discloses a catalytic material comprising a first metal oxide and a metal catalyst (See col. 27, claim 1).  The first metal oxide comprises TiO2 (See col. 28, claim 2).  The metal catalyst comprises one metal selected from the group consisting of Fe, Col Ni, Ru, Rh, Pd, Os, Ir, Pt, Au, Ag, and cu (See col. 28, claim 3).  Yeung et al. ‘012 further discloses a process of producing the catalytic material as described above, the process comprising: (a) forming amorphous material of a first metal oxide; (b) crystallizing said first metal oxide into particles of about 4 to 15 nm; (c) controlling the level of surface hydration of said metal oxide particle to a range of about 5 to about 100 mg per gram of the dry first metal oxide; (d) depositing a metal catalyst precursor to the first metal oxide from (c); and (e) converting the metal catalyst precursor to a metal catalyst (See col. 28, claim 4).  Specifically, at col. 13, lines 4-20, the reference discloses procedure of preparing Pt/TiO2 including the steps of adding the TiO2 with a platinum group metal precursor solution, then drying and treating with ozone at 200oC.  The reference teaches microwave treatment of Titanium Dioxide Sol to produce TiO2 crystals (See col. 11, lines 41- col. 12, line 2).  Suitable metal catalyst precursors including salts, preferably water soluble salts, such as nitrate, nitriles, chlorides, acetates, acetylacetonates, hydroxyacetates, or hydroxide salts of the metal catalysts (See col. 8, lines 11-15).  See also entire reference for more details.
	Yeung et al. ‘012 teaches the claimed method of making a metal oxide nanoarray having a platinum group metal dispersed thereon comprising the same process steps as claimed, thus anticipates the instant claims.
	
	Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 4-5, 8, 10, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 7,541,012).
	Yeung et al. ‘012 discloses a catalytic material as discussed above, except for the following.
	Regarding claims 4 & 5, while the reference does not teach that the solution comprises “sodium ions” or “sodium hydroxide (NaOH)”, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize “NaOH” in the process of the reference in order to control the pH of the solution because it is a useful base, which is conventional and known in the art to do so.
	Regarding claims 8, 10, & 11, the reference does not teach the claimed process conditions, such as drying the metal oxide nanoarray at least twice prior to calcining the metal oxide nanoarray, calcining at a temperature between about 450oC and 550oC for a duration from 3 hours to 4 hours, and calcining is performed with a ramp rate of 2oC/min, respectively.  
	Examiner considers drying the catalyst material more than once to ensure that most of the moisture impurities contained in the catalyst material is removed prior to the calcining step is prima facie obvious to a person having the ordinary skill in the art at the time the invention was made since it involves only routine experimentation of one having the level of ordinary skill in the art.  Examiner also considers finding of an optimum calcining temperature (or range) and calcining rate for calcining the catalyst material is prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to effectively treating and resulting in a useful catalyst material.





Allowable Subject Matter
5.	Claims 13-21 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 26 & 35 are allowed.

Response to Applicants’ Arguments
7.	The remarks filed on 06/07/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.
	The Affidavit under 130 filed on 06/07/2022 appears overcome the rejection(s) made in the last office action, thus they have been withdrawn.

Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
9.	Claims 1-6, 8, 10-11, 13-21, 23, 26, & 35 are pending.  Claims 1-6, 8, 10-11, 13 are rejected.  Claims 13-21, 23, & 35 are objected.  Claim 26 is allowed.

Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 23, 2022